Citation Nr: 1748420	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1979 to March 1980 and additional unverified U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for fibromyalgia.  The Veteran disagreed with this decision in October 2011.  She perfected a timely appeal in August 2013.

The Board observes that, in a March 2004 rating decision, the AOJ denied, in pertinent part, the Veteran's claim of service connection for fibromyalgia.  The Veteran did not appeal this decision with respect to the denial of this claim and it became final.  See 38 U.S.C.A. § 7104 (West 2016).  She also did not submit any relevant evidence or argument within 1 year of the March 2004 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a rating decision dated on March 2, 2004, and issued to the Veteran that same day, the AOJ denied, in pertinent part, a claim of service connection for fibromyalgia; this decision was not appealed with respect to the denial of this claim and became final.

2.  The evidence received since the March 2004 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for fibromyalgia and does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which denied the Veteran's claim of service connection for fibromyalgia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the March 2004 AOJ decision in support of the claim of service connection for fibromyalgia is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2004, the AOJ denied, in pertinent part, the Veteran's claim of service connection for fibromyalgia.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As the Board previously noted in a February 2008 remand of other claims not currently on appeal, the Veteran did not initiate an appeal of this rating decision with respect to the denial of service connection for fibromyalgia and it became final.  See Board remand dated February 29, 2008, at pp. 2.  She also did not submit any statements relevant to this claim within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for fibromyalgia may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 21-4138 which was dated on May 10, 2011, and date-stamped as received by the AOJ on May 20, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for fibromyalgia, the evidence before VA at the time of the prior final AOJ decision consisted of her service treatment records, post-service VA and private treatment records, and her lay statements.  The AOJ found that none of this evidence showed that the Veteran experienced any current disability due to her claimed fibromyalgia which could be attributed to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA and private outpatient treatment records and additional lay statements.  The Veteran resubmitted duplicate copies of VA outpatient treatment records which were reviewed previously by VA and date-stamped as received originally by VA in approximately August 2002.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that she experiences any current disability due to her claimed fibromyalgia which is related to active service or any incident of service.  In other words, the newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for fibromyalgia.  Unlike in Shade, there is no evidence in this case - either previously considered in the March 2004 AOJ decision or received since that decision became final - which demonstrates that the Veteran experiences any current disability due to her claimed fibromyalgia which is attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen her previously denied service connection claim for fibromyalgia.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for fibromyalgia is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for fibromyalgia is not reopened.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


